Citation Nr: 0125450
Decision Date: 10/29/01	Archive Date: 12/03/01

Citation Nr: 0125450	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  98-01 624A	)	DATE OCT 29, 2001
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty beginning in September 
1976.  The evidence of record contains no indication that his 
service has ended.

This case originally came before the Board of Veterans' 
Appeals (Board) from an August 1997 letter from the 
Adjudication Officer of the Atlanta, Georgia, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which found 
that the appellant did not meet the eligibility requirements 
for education benefits under Chapter 30, Title 38, United 
States Code.  

In a March 1999 decision, the Board found that the veteran 
was not eligible for educational assistance under Chapter 30, 
Title 38, United States Code because he graduated from the 
United States Coast Guard Academy in 1983, and graduation 
from a service academy subsequent to November 1976 is a bar 
to receipt of Chapter 30 benefits unless the claimant met the 
requirements for Chapter 30 eligibility prior to entering the 
service academy, which the appellant did not.  Subsequently, 
the veteran submitted a Motion for Reconsideration.  In 
September 1999, the Deputy Vice Chairman, by direction of the 
Chairman, ordered reconsideration of the Board's March 1999 
decision under the authority granted to him pursuant to 
38 U.S.C.A. § 7103 (West Supp. 2001).  Accordingly, a 
reconsideration panel of the Board was established to 
evaluate the appellant's claim.  This decision by the 
reconsideration panel replaces the Board's March 1999 
decision and constitutes the final decision of the Board on 
this matter.  

In a September 1999 letter the appellant was informed that 
his case was being referred for reconsideration.  Thereafter, 
he submitted a statement averring that he had no additional 
evidence or argument to present.  



FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant had active service from September 1976 to 
the present, and served more than 180 days of active duty, 
part of which was prior to January 1, 1977, and before his 
entry into the United States Coast Guard Academy in 1979.

3.  The appellant graduated from the United States Coast 
Guard Academy and received a commission in 1983.

4.  The appellant has continuous active service from 
September 1976 to the present, without interruption.

5.  The appellant has not taken advantage of any potential 
eligibility for educational assistance benefits while in 
service.

6.  The appellant completed the requirements for a secondary 
school diploma prior to January 1, 1990.

7.  The appellant apparently continues on active duty.


CONCLUSION OF LAW

The basic eligibility requirements for educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, are not met.  38 U.S.C.A. §§ 3011, 3452, (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 21.7020; 21.7044 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  This law 
rewrites the 38 U.S.C. §§ 5100-5107 "duty to assist" 
provisions, to eliminate the well-grounded claim requirement, 
and requires the Secretary to provide additional assistance 
in developing all facts pertinent to a claim for benefits 
under title 38 of the United States Code.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
Id.

To the extent that these provisions may be applicable in the 
present case, it appears as if the duty to assist has been 
satisfied.  The appellant has indicated that he has no 
additional evidence or argument to submit and he has been 
provided ample discussion of the elements of his claim in the 
RO decision as well as the original Board decision.  
Accordingly, no further assistance is necessary to comply 
with the requirements of the new legislation or any other 
applicable rules or regulations regarding the development of 
the pending claim, and a remand back to the RO for compliance 
with the new legislation is not necessary.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The claim before the Board concerns the appellant's request 
for eligibility for Chapter 30 educational benefits.  As 
general background, the Board notes that when educational 
benefits under Chapter 30, Title 38, United States Code, 
(Chapter 30 benefits), were established, a separate 
regulation was created which allowed veterans who had 
eligibility for educational benefits pursuant to Chapter 34, 
Title 38, United States Code, (Chapter 34 benefits), to 
convert their Chapter 34 benefits eligibility into Chapter 30 
benefits eligibility, provided they met certain criteria.  
See 38 C.F.R. § 21.7044.  However, this regulation also 
contained a provision which banned Chapter 30 eligibility 
from claimants that had received a commission from a service 
academy after December 31, 1976.  38 U.S.C.A. § 3011(c)(2) 
(West 1991 & Supp. 2001); 38 C.F.R. § 21.7044(c).  
Subsequently, an exemption to the ban on eligibility was 
added which permitted claimants who satisfied the conversion 
criteria of 38 C.F.R. § 21.7044(a) prior to receiving their 
commission from a service academy to retain their 
eligibility.  38 C.F.R. § 21.7044(d).

The appellant contends that he is eligible for educational 
assistance benefits pursuant to Chapter 30, based on his 
prior eligibility for Chapter 34 benefits, and because his 
active service prior to his entry into the United States 
Coast Guard Academy (Coast Guard Academy) exempts him from 
the bar to Chapter 30 benefits eligibility placed on 
claimants commissioned from a service academy after December 
31, 1976.  In response to the Board's March 1999 decision, he 
specifically alleges if the exemption provision of the 
regulation is interpreted as written, it is rendered null and 
void because no Chapter 34 eligible claimants can satisfy the 
criteria, and as a result, it should be interpreted as 
intended by Congress, to provide an effective exemption to 
the ban on eligibility. 

In the present case, the facts are not in dispute.  The 
appellant commenced his active duty service in September 
1976.  He entered the Coast Guard Academy in 1979 and 
graduated and was commissioned in 1983.  He has had 
continuous, uninterrupted active duty service since September 
1976, and apparently continues on active duty.  Information 
from the Department of Defense indicates that he has not 
taken advantage of any educational assistance benefits during 
his active duty.

In examining the appellant's claim, the initial step is to 
determine whether the appellant satisfies the criteria for 
Chapter 34 benefits.  Chapter 34 benefits eligibility is 
established for appellants with more than 180 days of active 
duty, any part of which occurred between January 31, 1955, 
and January 1, 1977.  38 U.S.C.A. § 3452(a)(1) (West 1991).  
Specific entitlement computations are based on duration of 
service during this time period.  38 U.S.C.A. § 3461(a) (West 
1991).  In the case before us, the Board notes that prior to 
entering the Coast Guard Academy, the appellant had more than 
180 days of service, beginning in September 1976.  The Board 
finds that service constitutes more than 180 days of active 
duty, part of which occurred prior to January 1, 1977.  Thus, 
the appellant meets the criteria for eligibility for 
educational benefits pursuant to Chapter 34.

Having established Chapter 34 eligibility, under 38 C.F.R. 
§ 21.7044, this eligibility may be converted into eligibility 
for Chapter 30 benefits under certain conditions.  The 
requirements for such eligibility, based solely on active 
duty, are found in 38 C.F.R. § 21.7044(a), which provides:

An individual may establish eligibility for basic 
educational assistance based on service on active duty 
under the following terms, conditions, and 
requirements-
(1)  The individual must have met the 
requirements of 38 U.S.C. chapter 34, as 
in effect on December 31, 1989, 
establishing eligibility for educational 
assistance allowance under that chapter; 
(2)  As of December 31, 1989, the 
individual must have entitlement 
remaining for educational assistance 
allowance under 38 U.S.C. chapter 34; 
(3)  The individual must either - 
(i)  Complete the requirements of a 
secondary school diploma or an 
equivalency certificate before 
January 1, 1990, or 
(ii)  Successfully complete the 
equivalent of 12 semester hours in a 
program leading to a standard 
college degree, which may be done at 
any time. 
(4)  After June 30, 1985-
(i)  The individual must serve at 
least three years continuous active 
duty in the Armed Forces, or 
(ii)  The individual must be 
discharged or released from active 
duty-
(A) For a service-connected 
disability, or 
(B) For a medical condition which 
preexisted the individual's service 
on active duty and which VA 
determines is not service connected, 
or 
(C) Under 10 U.S.C. 1173 (Hardship 
discharge), or 
(D) For the convenience of the 
Government provided the individual 
completes at least 30 months of 
active duty, or
(E) Involuntarily for convenience of 
the government as a result of a 
reduction in force, as determined by 
the Secretary of the military 
department concerned in accordance 
with regulations prescribed by the 
Secretary of Defense or by the 
Secretary of Transportation with 
respect to the Coast Guard when it 
is not operating as a service in the 
Navy, or 
(F) For a physical or mental 
condition that was not characterized 
as a disability and did not result 
from the individual's own willful 
misconduct but did interfere with 
the individual's performance of 
duty, as determined by the Secretary 
of each military department in 
accordance with regulations 
prescribed by the Secretary of 
Defense or by the Secretary of 
Transportation with respect to the 
Coast Guard when it is not operating 
as a service in the Navy;


(5)  Upon completion of the requisite 
active duty service the individual must 
either-
(i) Continue on active duty, or 
(ii) Be discharged from active duty 
with an honorable discharge, or 
(iii) Be released after service on 
active duty characterized by the 
Secretary concerned as honorable 
service and 
(A) Be placed on the retired list, 
or 
(B) Be transferred to the Fleet 
Reserve or Fleet Marine Corps 
Reserve, or 
(C) Be placed on the temporary 
disability retired list, or 
(iv) Be released from active duty 
for further service in a reserve 
component of the Armed Forces after 
service on active duty characterized 
by the Secretary concerned as 
honorable service; and 
(6) The individual must have been on 
active duty at any time during the period 
beginning on October 19, 1984, and ending 
on July 1, 1985, and continued on active 
duty without a break in service.

Based on the evidence of record, the Board finds that the 
appellant satisfies each of these criteria.  In this case, 
the appellant meets the first requirement, as he is eligible 
for Chapter 34 benefits, as discussed above.  He meets the 
second requirement, as he has not used any of his entitlement 
while on active service, and therefore, had entitlement left 
as of December 31, 1989.  He meets the third requirement, as 
he entered the Coast Guard Academy in 1979, and thus had a 
high school diploma or its equivalent at this time, well 
before January 1, 1990.  The appellant meets the fourth 
requirement by having three years of continuous service after 
June 30, 1985.  Moreover, he has continued on active duty 
after having the requisite active duty service, thus meeting 
the fifth requirement.  Finally, he meets the sixth 
requirement, as he was on active duty throughout the period 
from October 1984 to July 1985, and continues on active duty 
at present.

Despite the appellant's satisfaction of the above 
requirements, as noted above, the regulation restricts 
eligibility for Chapter 30 benefits if the claimant receives 
a commission as an officer from a service academy, to include 
the Coast Guard Academy, after December 31, 1976.  38 C.F.R. 
§ 21.7044(c) (2001); see also 38 U.S.C.A. § 3011(c)(1) (West 
1991 & Supp. 2001).  Since the appellant graduated from the 
Coast Guard Academy in 1983, this provision apparently bars 
his receipt of Chapter 30 benefits.  However, the discussion 
does not end here.  Under 38 C.F.R. § 21.7044(d), as 
previously mentioned, an individual who has met the 
requirements for educational assistance pursuant to 
§ 21.7044(a) before receiving a commission as an officer in 
the Armed Forces upon graduation from a service academy is 
exempted from the restriction of § 21.7044(c), and retains 
his eligibility for educational benefit pursuant to Chapter 
30.  38 C.F.R. § 21.7044(d) (2001).

Accordingly, given the facts of this case, the outcome turns 
on whether the exemption in § 21.7044(d) applies to the 
appellant.  Specifically, does the veteran's three years of 
service from 1976 to 1979 prior to entering the Coast Guard 
Academy, constitute "meeting the requirements" for 
educational assistance as stated in 38 C.F.R. § 21.7044(a) 
before his receipt of a commission at graduation in 1983.  On 
its face, the requirement that the appellant satisfy the 
criteria in § 21.7044(a) before receiving his commission 
would preclude the appellant from taking advantage of this 
exemption because his prior service is from 1976 to 1979, and 
Chapter 30 eligibility, as laid out in § 21.7044(a), requires 
active service from October 19, 1984 to July 1, 1985, well 
after this timeframe.  38 C.F.R. § 21.7044(a)(6) (2001).  In 
addition, 38 C.F.R. § 21.7044(a)(4) contains a requirement 
that must be met after June 30, 1985, which is also after the 
appellant received his commission.  

The appellant argues that the criteria in 38 C.F.R. 
§ 21.7044(d) should not be applied on their face because it 
is impossible for a Chapter 34 eligible veteran who went to a 
service academy to satisfy the criteria in 38 C.F.R. 
§ 21.7044(a) prior to receiving his commission.  He further 
asserts that the legislative history surrounding the 
provision in question indicates that Congress did not intend 
to deny educational assistance to Vietnam Era service members 
who graduated from service academies.  

Examining the appellant's contention, the Board notes that 
§ 21.7044 governs the eligibility of Chapter 30 benefits for 
claimants who are already eligible for Chapter 34 benefits.  
See 38 C.F.R. § 21.7044 (2001).  Because of the eligibility 
requirements set out for Chapter 34 benefits, this means that 
all qualifying claimants must have served more than 180 days 
prior to January 1, 1977.  In contrast, as noted above, 
eligibility for Chapter 30 benefits under 38 C.F.R. 
§ 21.7044(a) also generally requires active service after 
June 30, 1985 and active service during the period from 
October 19, 1984, to July 1, 1985.  Accordingly, under a 
strict prima facia interpretation of 38 C.F.R. § 21.7044(d), 
to have qualifying Chapter 30 service before attending a 
service academy, the veteran would have to enter the academy 
after July 1, 1985.  Given that most service academies have 
age limitations and rigid fitness requirements, the 
likelihood that a veteran with service prior to 1977 (as 
required for Chapter 34 benefits) would be eligible to attend 
a service academy after July 1985 (as required for Chapter 30 
benefits) is not only improbable, but virtually impossible.

Unfortunately, the Board is not a court of equity but is 
bound in its decisions by VA "regulations, instructions of 
the Secretary, and the precedent opinions of the chief legal 
officer of the Department."  38 U.S.C.A. § 7104(c).  Not 
only does the regulation on its face preclude the appellant 
from meeting the criteria for the exemption, but as it so 
happens, the Office of General Counsel (General Counsel), the 
office charged with issuing precedential opinions 
interpreting regulations, has addressed the question at issue 
in this case.  In its opinion, General Counsel acknowledges 
that 38 C.F.R. § 21.7044(d) has no "practical application 
due to the statutory age restrictions on service academy 
admission."  Nonetheless, the conclusion reached in the 
General Counsel opinion is that individuals commissioned upon 
graduating from a military academy after December 31, 1976, 
and before completing eligibility for Chapter 30 benefits are 
disqualified from receiving Chapter 30 benefits.  VAOPGCPREC 
14-99 (Nov. 4, 1999).  Given the wording of the regulations 
and the General Counsel opinion, the Board must conclude 
that, despite the apparent contradiction in the regulation, 
the appellant does not meet the requirements for benefits 
pursuant to Chapter 30, Title 38, United States Code.  
38 U.S.C.A. §§ 3011, 3452 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 21.7020; 21.7044 (2001).  Accordingly, his claim for 
educational assistance under Chapter 30, Title 38, United 
States Code is denied.

The Board's decision does not impact the veteran's ability to 
pursue whatever equitable relief is available to him from the 
Secretary with regard to his claim.


ORDER

Entitlement to basic eligibility for educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, is denied.




			
	JEFF MARTIN	GEORGE R. SENYK
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
M. W. GREENSTREET
	Member, Board of Veterans' Appeals




 



Citation Nr: 9909027	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-01 624 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The appellant has served on active duty beginning in 
September 1976 and continuing to the present.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 letter from the Adjudication 
Officer of the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that the 
appellant did not meet the eligibility requirements for 
education benefits under Chapter 30, Title 38, United States 
Code.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant had active service from September 1976 to 
the present, and served more than 180 days of active duty, 
part of which was prior to January 1, 1977, before his entry 
into the United States Coast Guard Academy.

3.  The appellant graduated from the United States Coast 
Guard Academy and received a commission in 1983.

4.  The appellant has continuous active service from 
September 1976 to the present, without interruption.

5.  The appellant has not taken advantage of any potential 
eligibility for educational assistance benefits while in 
service.

6.  The appellant completed the requirements for a secondary 
school diploma prior to January 1, 1990.

7.  The appellant continues on active duty.



CONCLUSION OF LAW

The basic eligibility requirements for educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, are not met.  38 U.S.C.A. §§ 3011, 3452, 5107 (West 
1991); 38 C.F.R. §§ 21.7020; 21.7044 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is eligible for educational 
assistance benefits pursuant to Chapter 30, Title 38, United 
States Code, (Chapter 30 benefits) because his active service 
prior to his entry into the United States Coast Guard Academy 
(Coast Guard Academy) exempt him from the bar to eligibility 
placed on claimants commissioned from a service academy after 
December 31, 1976.  The appellant's contentions constitute a 
plausible or well-grounded claim.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board further finds that the VA 
has met its statutory obligation to assist him in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  

The facts in this case are not in dispute.  The appellant 
served on active duty from September 1976 to the present.  He 
entered the Coast Guard Academy in 1979 and graduated and was 
commissioned in 1983.  He has had continuous, uninterrupted 
active duty service since September 1976, and continues on 
active duty.  Information from the Department of Defense 
indicates that he had not taken advantage of any educational 
assistance benefits during his active duty.

As noted above, the appellant claims eligibility for Chapter 
30 benefits based on an exemption to the bar for claimants 
commissioned from a service academy after 1976.  More 
specifically, the appellant asserts that his eligibility for 
educational assistance benefits pursuant to Chapter 34, Title 
38, United States Code (Chapter 34 benefits) serves as a 
basis to establish his eligibility for Chapter 30 benefits, 
and that his service prior to entering the academy is the 
grounds for both his Chapter 34 eligibility and his exemption 
to the ban.  38 U.S.C.A. § 3452(a) (1) (West 1991); 38 C.F.R. 
§ 21.7044(d) (1998).  The RO determined that his Coast Guard 
Academy commission precluded entitlement to Chapter 30 
benefits.  38 U.S.C.A. § 3011(c)(2) (West 1991).

Chapter 34, Title 38, United States Code, established 
benefits for appellants with more than 180 days of active 
duty, any part of which occurred between January 31, 1955, 
and January 1, 1977.  38 U.S.C.A. § 3452(a)(1) (West 1991).  
Specific entitlement computations are based on duration of 
service during this time period.  38 U.S.C.A. § 3461(a) (West 
1991).  In the case before us, the Board notes that prior to 
entering the Coast Guard Academy, the appellant had more than 
180 days of service, beginning in September 1976.  The Board 
finds that service constitutes more than 180 days of active 
duty, part of which occurred prior to January 1, 1977.  Thus, 
the appellant meets the criteria for eligibility for 
educational benefits pursuant to Chapter 34.

Claimants eligible for Chapter 34 benefits may establish 
eligibility for Chapter 30 benefits under certain conditions.  
The requirements for such eligibility, based solely on active 
duty, are found in 38 C.F.R. § 21.7044(a), which provides:

An individual may establish eligibility 
for basic educational assistance based on 
service on active duty under the 
following terms, conditions, and 
requirements-
(1)  The individual must have met the 
requirements of 38 U.S.C. chapter 34, as 
in effect on December 31, 1989, 
establishing eligibility for educational 
assistance allowance under that chapter; 
(2)  As of December 31, 1989, the 
individual must have entitlement 
remaining for educational assistance 
allowance under 38 U.S.C. chapter 34; 
(3)  The individual must either--
(i)  Complete the requirements of a 
secondary school diploma or an 
equivalency certificate before January 1, 
1990, or 
(ii)  Successfully complete the 
equivalent of 12 semester hours in a 
program leading to a standard college 
degree, which may be done at any time. 
(4)  After June 30, 1985-
(i)  The individual must serve at least 
three years continuous active duty in the 
Armed Forces, or 
(ii)  The individual must be discharged 
or released from active duty-
(A) For a service-connected disability, 
or 
(B) For a medical condition which 
preexisted the individual's service on 
active duty and which VA determines is 
not service connected, or 
(C) Under 10 U.S.C. 1173 (Hardship 
discharge), or 
(D) For the convenience of the Government 
provided the individual completes at 
least 30 months of active duty, or
(E) Involuntarily for convenience of the 
government as a result of a reduction in 
force, as determined by the Secretary of 
the military department concerned in 
accordance with regulations prescribed by 
the Secretary of Defense or by the 
Secretary of Transportation with respect 
to the Coast Guard when it is not 
operating as a service in the Navy, or 
(F) For a physical or mental condition 
that was not characterized as a 
disability and did not result from the 
individual's own willful misconduct but 
did interfere with the individual's 
performance of duty, as determined by the 
Secretary of each military department in 
accordance with regulations prescribed by 
the Secretary of Defense or by the 
Secretary of Transportation with respect 
to the Coast Guard when it is not 
operating as a service in the Navy;
(5)  Upon completion of the requisite 
active duty service the individual must 
either-
(i) Continue on active duty, or 
(ii) Be discharged from active duty with 
an honorable discharge, or 
(iii) Be released after service on active 
duty characterized by the Secretary 
concerned as honorable service and 
(A) Be placed on the retired list, or 
(B) Be transferred to the Fleet Reserve 
or Fleet Marine Corps Reserve, or 
(C) Be placed on the temporary disability 
retired list, or 
(iv) Be released from active duty for 
further service in a reserve component of 
the Armed Forces after service on active 
duty characterized by the Secretary 
concerned as honorable service; and 
(6) The individual must have been on 
active duty at any time during the period 
beginning on October 19, 1984, and ending 
on July 1, 1985, and continued on active 
duty without a break in service.

Based on the evidence of record, the Board finds that the 
appellant satisfies each of these criteria.  In this case, 
the appellant meets the first requirement, as he is eligible 
for Chapter 34 benefits, as discussed above.  He meets the 
second requirement, as he has not used any of his entitlement 
while on active service, and therefore, had entitlement left 
as of December 31, 1989.  He meets the third requirement, as 
he entered the Coast Guard Academy in 1979, and thus had a 
high school diploma or its equivalent at this time, well 
before January 1, 1990.  The appellant meets the fourth 
requirement by having three years of continuous service after 
June 30, 1985.  Moreover, he has continued on active duty 
after having the requisite active duty service, thus meeting 
the fifth requirement.  Finally, he meets the sixth 
requirement, as he was on active duty throughout the period 
from October 1984 to July 1985, and continues on active duty 
at present.

Despite the appellant's satisfaction of the above 
requirements, the regulations disqualify from eligibility for 
Chapter 30 benefits a claimant who receives a commission as 
an officer from a service academy, to include the Coast Guard 
Academy, after December 31, 1976.  38 C.F.R. § 21.7044(c) 
(1998); see also 38 U.S.C.A. § 3011(c)(1) (West 1991).  Since 
the appellant graduated from the Coast Guard Academy in 1983, 
this provision bars his receipt of Chapter 30 benefits.  

Nonetheless, an individual who has met the requirements for 
educational assistance pursuant to § 21.7044(a) before 
receiving a commission as an officer in the Armed Forces upon 
graduation from a service academy is exempted from the 
restriction of § 21.7044(c), and retains his eligibility for 
educational benefit pursuant to Chapter 30.  38 C.F.R. 
§ 21.7044(d) (1998).

The outcome of this case turns on whether the exemption in 
§ 21.7044(d) applies to the appellant.  The requirement that 
the appellant satisfy the criteria in § 21.7044(a) before 
receiving his commission would preclude the appellant from 
taking advantage of this exemption, however, because his 
commission was in 1983, and the sixth requirement in 
§ 21.7044(a) requires active service at any time during the 
period beginning October 19, 1984 and ending July 1, 1985.  
See 38 C.F.R. § 21.7044(a)(6) (1998).  In addition, 38 C.F.R. 
§ 21.7044(a)(4) contains a requirement that must be met after 
June 30, 1985, which is also after the appellant received his 
commission.  Thus, the appellant could not meet all the 
requirements of 38 C.F.R. § 21.7044(a) before he received his 
commission.

The appellant has argued that a mistake has been made in 
denying him eligibility for Chapter 30 education benefits, 
and that he does not believe that Congress intended to deny 
educational assistance to Vietnam Era service members who 
later graduated from service academies.  The Board does 
acknowledge that the interplay between the eligibility 
requirements for Chapter 34 benefits -- that claimants must 
have served more than 180 days, with at least one day prior 
to January 1, 1977 - and the requirements in 38 C.F.R. 
§ 21.7044(a) - which include some active service during the 
period from October 19, 1984, to July 1, 1985 and a 
requirement that must be met after June 30, 1985 -- means 
that, in order to qualify for Chapter 30 benefits, a claimant 
would need service before January 1, 1977, and would have to 
receive his commission after June 30, 1985.  The service 
academies' requirements for admission are such that the 
likelihood of a claimant with service before January 1, 1977, 
(as required for Chapter 34 benefits) qualifying to attend a 
service academy so that the commission would be received 
after June 1985 (as required for Chapter 30 benefits) is 
improbable.  

The Board notes Supreme Court decisions holding that 
statutory interpretations that produce unjust or absurd 
results should be rejected.  See Perry v. Commerce Loan, Co., 
383 U.S. 392, 400 (1966); Dunn v. Commodities Futures Trading 
Comm'n, 519 U.S. 465 (1997) (if the text is unambiguous, no 
further interpretation is required, unless the text produces 
a manifestly absurd result).  The Board is bound, 
nonetheless, in its decisions by VA regulations.  38 U.S.C.A. 
§ 7104(c).  Thus, the Board must conclude that the appellant 
does not meet the requirements for benefits pursuant to 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. 
§§ 3011, 3452, 5107 (West 1991); 38 C.F.R. §§ 21.7020; 
21.7044 (1998).


ORDER

Entitlement to basic eligibility for educational assistance 
benefits pursuant to Chapter 30, Title 38, United States 
Code, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 
- 8 -


- 2 -


